DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the abstract has been withdrawn based on the amendments made to the abstract in the 02 February 22 Response.

Allowable Subject Matter
Claims 9 -26 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Mineshita, (US 2014/0226857) which teaches an information processing system, an information processing method and a program that can detect probability regarding individuals within imaging ranges of surveillance cameras using an image receiving unit that receives input of images captured by imaging apparatuses and a list generating unit that outputs information on two individuals when the individuals satisfy the conditions of a moment of disappearing from the frame of an image of one of the surveillance cameras, and a moment of appearing in the frame of an image of the other one of the surveillance cameras. And Hitachi, (JP 2009/42879) which teaches a person searching device and method using an arrangement information holding unit which holds arrangement information including information indicating an arrangement position of the plurality of imaging apparatuses and information indicating a movement time for moving between the plurality on imaging apparatuses. These references, either singularly or in associate a first person with a second person, based on a first feature value of the first person and a second feature value of the second person; and provide an elapsed time from a first time point when the first person disappears from the first video to a second time point when the second person appears in the second video, wherein the first feature value and the second feature value include information based on histogram.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485